Name: Commission Regulation (EC) No 819/1999 of 20 April 1999 fixing the export refunds on eggs
 Type: Regulation
 Subject Matter: animal product;  cooperation policy;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities21. 4. 1999 L 104/3 COMMISSION REGULATION (EC) No 819/1999 of 20 April 1999 fixing the export refunds on eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organization of the market in eggs (1), as last amended by Commission Regu- lation (EC) No 1516/96 (2), and in particular Article 8(3) thereof, Whereas Article 8 of Regulation (EEC) No 2771/75 provides that the difference between prices on the world market for the products listed in Article 1(1) of that Regulation and prices for those products within the Community may be covered by an export refund; Whereas the present market situation in certain third countries and that regarding competition on particular third country markets make it necessary to fix a refund differentiated by destination for certain products in the egg sector; Whereas it follows from applying these rules and criteria to the present situation on the market in eggs that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 The list of codes of products for which, when they are exported, the export refund referred to in Article 8 of Regulation (EEC) No 2771/75 is granted, and the amount of that refund shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 22 April 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1.11.1975, p. 49. (2) OJ L 189, 30.7.1996, p. 99. EN Official Journal of the European Communities 21. 4. 1999L 104/4 ANNEX to the Commission Regulation of 20 April 1999 fixing the export refunds on eggs Product code Destination (1) Amount of refund EUR/100 units 0407 00 11 9000 02 3,30 0407 00 19 9000 02 1,50 EUR/100 kg 0407 00 30 9000 03 16,00 04 8,00 05 17,00 0408 11 80 9100 01 58,00 0408 19 81 9100 01 27,00 0408 19 89 9100 01 27,00 0408 91 80 9100 01 43,00 0408 99 80 9100 01 11,00 (1) The destinations are as follows: 01 All destinations except Switzerland, 02 All destinations except the United States of America, 03 Kuwait, Bahrain, Oman, Qatar, the United Arab Emirates, Yemen, Hong Kong SAR and Russia, 04 All destinations except Switzerland and those of 03 and 05, 05 South Korea, Japan, Malaysia, Thailand, Taiwan, the Philippines and Egypt. NB: The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.